DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 28-34 are objected to because of the following informalities:  
Claims 28-34 read “non-transitory computer storage media” and should read “non-transitory computer readable storage media”
Appropriate correction is required.
Double Patenting
Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, and 9 respectively of U.S. Patent No. 11,232,561. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims are a broader version of patented claims. 
Claims 28, 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 9, 10, and 11 respectively of U.S. Patent No. 11,232,561. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims are a broader version of patented claims.
Claims (35-37), 38, 39, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 2, and 3 respectively of U.S. Patent No. 11,232,561. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims are a broader version of patented claims.
See comparison chart below for context. 

Current Application
U.S. Patent No. 11,232,561
Claim 21: 
A method performed by one or more data processing apparatus which comprises, for each magnification level in a sequence of increasing magnification levels:
 
imaging one or more regions of interest at the current magnification level, comprising, for each region of interest:
obtaining a magnified image of the region of interest at the current magnification level; and

(using a microscope and camera to obtain a magnified image of ROI of a tissue sample is implied) 



generating data defining one or more refined regions of interest based on the magnified image of the region of interest at the current magnification level, comprising:
 
processing the magnified image of the region of interest at the current magnification level using a detection machine learning model associated with the current magnification level to generate the data defining the one or more refined regions of interest, 


wherein the detection machine learning model associated with the current magnification level is specialized to process magnified images at the current magnification level as a result of being trained on a set of training examples that includes magnified images at the associated magnification level;
 

wherein each refined region of interest corresponds to a proper subset of the region of interest, and
 wherein the refined regions of interest provide the regions of interest to be imaged at a next magnification level from the sequence of increasing magnification levels.
Claim 6: 
A method performed by one or more data processing apparatus which comprises, for each magnification level in a sequence of increasing magnification levels:
 
imaging one or more regions of interest of a tissue sample at the current magnification level, comprising, for each region of interest:
using a microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level;
 
using a camera to capture and store the magnified image of the region of interest of the tissue sample at the current magnification level; and
 
generating data defining one or more refined regions of interest based on the magnified image of the region of interest at the current magnification level, comprising:

processing the magnified image of the region of interest of the tissue sample at the current magnification level using a detection machine learning model associated with the current magnification level to generate the data defining the one or more refined regions of interest, 

wherein the detection machine learning model associated with the current magnification level is specialized to process magnified images at the current magnification level as a result of being trained on a set of training examples that includes magnified images at the associated magnification level:
 

wherein each refined region of interest corresponds to a proper subset of the region of interest of the tissue sample, and
wherein the refined regions of interest of the tissue sample provide the regions of interest to be imaged at a next magnification level from the sequence of increasing magnification levels.
 
Claim 26: The method of claim 21, wherein for each magnification level, the detection machine learning model associated with the magnification level comprises one or more neural networks.
Claim 7: The method of claim 6, wherein each detection machine learning model comprises one or more neural networks. 
Claim 27: The method of claim 21, wherein imaging a region of interest further comprises storing data defining a location of the region of interest.
Claim 9: The method of claim 6, wherein imaging a region of interest of the tissue sample further comprises storing data defining a location of the region of interest in the tissue sample.
Claim 28: One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising, for each magnification level in a sequence of increasing magnification levels imaging one or more regions of interest at the current magnification level, comprising, for each region of interest: 

 
obtaining a magnified image of the region of interest at the current magnification level; and 
 
(using a microscope and camera to obtain a magnified image of ROI of a tissue sample is implied) 



generating data defining one or more refined regions of interest based on the magnified image of the region of interest at the current magnification level, comprising: 
 
processing the magnified image of the region of interest at the current magnification level using a detection machine learning model associated with the current magnification level to generate the data defining the one or more refined regions of interest, wherein the detection machine learning model associated with the current magnification level is specialized to process magnified images at the current magnification level as a result of being trained on a set of training examples that includes magnified images at the associated magnification level; 
 

wherein each refined region of interest corresponds to a proper subset of the region of interest, and 
 
wherein the refined regions of interest provide the regions of interest to be imaged at a next magnification level from the sequence of increasing magnification levels.
Claim 11: One or more non-transitory computer-readable storage media encoded with instructions that when executed by one or more computers cause the one or more computers to perform operations comprising, for each magnification level in a sequence of increasing magnification levels: imaging one or more regions of interest of a tissue sample at the current magnification level, comprising, for each region of interest: 
 
using a microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level; 
 
using a camera to capture and store the magnified image of the region of interest of the tissue sample at the current magnification level; and 
 
generating data defining one or more refined regions of interest based on the magnified image of the region of interest at the current magnification level, comprising: 

processing the magnified image of the region of interest of the tissue sample at the current magnification level using a detection machine learning model associated with the current magnification level to generate the data defining the one or more refined regions of interest, wherein the detection machine learning model associated with the current magnification level is specialized to process magnified images at the current magnification level as a result of being trained on a set of training examples that includes magnified images at the associated magnification level: 
 
wherein each refined region of interest corresponds to a proper subset of the region of interest of the tissue sample, and 
 
wherein the refined regions of interest of the tissue sample provide the regions of interest to be imaged at a next magnification level from the sequence of increasing magnification levels.
Claim 31: The non-transitory computer storage media of claim 30, wherein using the microscope to generate the magnified image of the region of interest of the tissue sample at the current magnification level comprises adjusting: (i) a position of a stage of the microscope, (ii) a magnification setting of the microscope, or (iii) both, to cause the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level.
Claim 15: The non-transitory computer-readable storage media of claim 11, wherein using the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level comprises adjusting: (i) a position of a stage of the microscope, (ii) a magnification setting of the microscope, or (iii) both, to cause the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level.
Claim 32: The non-transitory computer storage media of claim 29, wherein for each magnification level, the detection machine learning model associated with the magnification level is configured to generate data defining refined regions of interest corresponding to portions of the tissue sample that are predicted be cancerous.
Claim 12:  The non-transitory computer-readable storage media of claim 11, wherein each detection machine learning model is configured to generate data defining refined regions of interest corresponding to portions of the tissue sample that are predicted be cancerous.
Claim 33: The non-transitory computer storage media of claim 28, wherein for each magnification level, the detection machine learning model associated with the magnification level comprises one or more neural networks.
Claim 13: The non-transitory computer-readable storage media of claim 11, wherein imaging a region of interest of the tissue sample further comprises storing data defining a location of the region of interest in the tissue sample.
Claim 34: The non-transitory computer storage media of claim 28, wherein imaging a region of interest further comprises storing data defining a location of the region of interest.
Claim 14: The non-transitory computer-readable storage media of claim 11, wherein imaging a region of interest of the tissue sample further comprises storing data defining a location of the region of interest in the tissue sample.
Claim 35:
A system comprising:  one or more computers; and one or more storage devices communicatively coupled to the one or more computers, wherein the one or more storage devices store instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising, for each magnification level in a sequence of increasing magnification levels: imaging one or more regions of interest at the current magnification level, comprising, for each region of interest: obtaining a magnified image of the region of interest at the current magnification level; and generating data defining one or more refined regions of interest based on the magnified image of the region of interest at the current magnification level, comprising:
 
 
(using a microscope and camera to obtain a magnified image of ROI of a tissue sample is implied) 













processing the magnified image of the region of interest at the current magnification level using a detection machine learning model associated with the current magnification level to generate the data defining the one or more refined regions of interest, wherein the detection machine learning model associated with the current magnification level is specialized to process magnified images at the current magnification level as a result of being trained on a set of training examples that includes magnified images at the associated magnification level; wherein each refined region of interest corresponds to a proper subset of the region of interest, and
 
 
wherein the refined regions of interest provide the regions of interest to be imaged at a next magnification level from the sequence of increasing magnification levels.
Claim 1: 
An imaging system, comprising: a microscope to generate magnified images of regions of interest of a tissue sample; a camera to capture and store the magnified images generated by the microscope; a memory that stores data defining a plurality of detection machine learning models, wherein each detection machine learning model is configured to process magnified images of regions of interest in a tissue sample to generate data defining refined regions of interest in the tissue sample, wherein each detection machine learning model is associated with a respective magnification level in a sequence of increasing magnification levels and is specialized to process magnified images at the associated magnification level as a result of being trained on a respective set of training examples that include magnified images at the associated magnification level; and a controller configured to, for each magnification level in the sequence of increasing magnification levels: image one or more regions of interest of the tissue sample at the current magnification level, comprising, for each region of interest: using the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level; using the camera to capture and store the magnified image of the region of interest of the tissue sample at the current magnification level; and generating data defining one or more refined regions of interest based on the magnified image of the region of interest of the tissue sample at the current magnification level, comprising:
 
processing the magnified image of the region of interest of the tissue sample at the current magnification level using the detection machine learning model associated with the current magnification level to generate the data defining the one or more refined regions of interest, wherein each refined region of interest corresponds to a proper subset of the region of interest of the tissue sample, and wherein the refined regions of interest of the tissue sample provide the regions of interest to be imaged at a next magnification level from the sequence of increasing magnification levels.
Claim 36: The system of claim 35, wherein for each magnification level in the sequence of magnification levels, each of the one or more regions of interest imaged at the magnification level are regions of interest of a tissue sample.
Part of claim 1: …image one or more regions of interest of the tissue sample at the current magnification level,
Claim 37: The system of claim 36, wherein obtaining a magnified image of the region of interest at the current magnification level comprises: using a microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level; and

using a camera to capture and store the magnified image of the region of interest of the tissue sample at the current magnification level.
Part of claim 1: … using the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level;




using the camera to capture and store the magnified image of the region of interest of the tissue sample at the current magnification level; and
Claim 38: The system of claim 37, wherein using the microscope to generate the magnified image of the region of interest of the tissue sample at the current magnification level comprises adjusting: (i) a position of a stage of the microscope, (ii) a magnification setting of the microscope, or (iii) both, to cause the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level.
Claim 5: The imaging system of claim 1, wherein using the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level comprises adjusting: (i) a position of a stage of the microscope, (ii) a magnification setting of the microscope, or (iii) both, to cause the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level.
Claim 39: The system of claim 36, wherein for each magnification level, the detection machine learning model associated with the magnification level is configured to generate data defining refined regions of interest corresponding to portions of the tissue sample that are predicted be cancerous.
Claim 2: The imaging system of claim 1, wherein each detection machine learning model is configured to generate data defining refined regions of interest corresponding to portions of the tissue sample that are predicted be cancerous.
Claim 40: The system of claim 35, wherein for each magnification level, the detection machine learning model associated with the magnification level comprises one or more neural networks.
Claim 3: The imaging system of claim 1, wherein each detection machine learning model comprises one or more neural networks 


Allowable Subject Matter
Claims 21-40 contain allowable subject matter, and would be allowable if they overcame the double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of intelligent magnification systems used to image microscopic details within a tissue sample. However, none of them alone or in any combination teaches utilizing multiple detection machine learning algorithms (each optimized per a specific magnification level) to continuously form subsets of a region of interest within a tissue sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2018231204A1 discloses methods of assisting a user in examining slides of biological samples with different magnification eye pieces.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668